TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00229-CV



                                Stephanie Anderson, Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 237,522-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Stephanie Anderson appeals from the trial court’s decree terminating

Anderson’s parental rights to her son Z.D.M., who was almost three years old at the time of trial.

In July 2010, when Z.D.M. was about sixteen months old, the Department received a referral

alleging that Anderson had tested positive for phencyclidine (PCP) while on probation for driving

while intoxicated and admitted to using PCP and marihuana, although not while she was caring for

her child. Anderson agreed to undergo counseling, drug testing, and a psycho-social assessment.

Z.D.M. was placed with his maternal great-aunt, and Anderson was not allowed to have

unsupervised contact with him. About three months later, in October 2010, Anderson again tested

positive for PCP. At the time, she denied using PCP and said she inhaled it when she sat next to

someone who was using it, but at trial, she admitted that she had used drugs in October 2010, saying

that was the last time she had used them.
               During the jury trial in February 2012, the psychologist who evaluated Anderson

about a year earlier testified that Anderson had not shown that she had appropriate parenting skills

and had used drugs to cope with life in general. Anderson was cooperative during the assessment,

but the psychologist was concerned about Anderson’s drug use because although she had a car

accident while intoxicated, which led to her being placed on probation, she continued to use drugs

while on probation and even after Z.D.M. was removed from her care. He was concerned that none

of those events seemed to “wake” her up and convince her to end her drug use.

               Anderson’s drug counselor testified that although Anderson completed most of the

requirements of her drug rehabilitation program, she only completed about ninety percent of

the hours of counseling required to complete the program. The drug counselor testified that despite

not completing the program, Anderson made “a great deal of progress” as far as obtaining and

maintaining employment and transportation. Anderson’s therapist testified that Anderson attended

many of her sessions but was terminated from therapy after she missed seven sessions. The therapist

said that Anderson’s mood shifted up and down but that she often seemed to have a low level of

motivation to follow the Department’s requirements, that she made “minimal” progress in her work

with the counselor, and that she had not “learned how to get her life back in order” by the time she

was terminated from therapy.

               Anderson, who was twenty-two at the time of trial, admitted to twice testing positive

for PCP while the Department’s case was pending. She said that she had used marihuana since she

was about fifteen and that she had used PCP three or four times a months for about a year or a year

and one-half. She claimed that the last time she had used drugs was in October 2011, about five



                                                 2
months before trial, explaining that she finally stopped because she “[r]eally hear[d] the judge tell

me that he would terminate my rights.” Anderson’s Department caseworker testified that although

Anderson had passed a number of Department-administered drug tests, she missed a test or tested

on the wrong day eleven times, which led to the Department deeming those drug test results to

be positive. The caseworker also testified that although Anderson had maintained housing and

employment, she did not provide proof of employment for a number of months, and the Department

had been unable to contact her for months at a time during the pendency of this case. The caseworker

testified that Anderson had not shown significant progress with the Department’s plan, was

unsuccessfully discharged from therapy, did not fully complete her drug rehabilitation program, had

not reliably participated in visitation, and had not paid the required child support. Z.D.M.’s great-

aunt testified that Anderson and Z.D.M. had lived with her essentially since Z.D.M.’s birth, and

that she had been his primary caretaker for much of that time. She intended to adopt Z.D.M. if

Anderson’s rights were terminated. Z.D.M.’s guardian ad litem recommended termination because

she did not think Anderson could be an adequate parent for the child. She believed Anderson was

too immature and unmotivated to be an appropriate parent, had “minimized” her drug use, and had

given up on trying to regain custody of Z.D.M.

                On appeal, Anderson’s appellate attorney has filed a brief stating that after reviewing

the record, she believes that the appeal is frivolous.1 Counsel has presented a professional evaluation


       1
           This and other Texas courts have held that it is appropriate in a parental termination case
to file a brief asserting that the appeal is frivolous. See, e.g., Matthews v. Texas Dep’t of Protective
& Regulatory Servs., No. 03-04-00184-CV, 2005 Tex. App. LEXIS 1231, at *2 (Tex. App.—Austin
Feb. 17, 2005, no pet.) (mem. op.); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th
Dist.] 2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.).

                                                   3
of the record and explained why he believes there are no arguable grounds for reversal. Anderson

has not filed a pro se brief or made contact with this Court. We have conducted our own review

of the record and we agree that the appeal is frivolous. We therefore affirm the trial court’s final

decree. We grant counsel’s motion to withdraw as attorney of record.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Affirmed

Filed: August 7, 2012




                                                 4